DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funabashi JP 2014182160A.


    PNG
    media_image1.png
    673
    762
    media_image1.png
    Greyscale
 

Regarding claim 1, Funabashi JP 2014182160 discloses an optical element (10 in annotated Fig. 13) for decoration, wherein the optical element (11F) comprises: 
plural texture patterns (Ls1-Ls4 in annotated Fig. 13), at least one type of texture patterns of plural texture patterns (Ls1) having concave structures or convex structures (as depicted in Fig. 13); 
Ls1) containing at least one type of sub-texture pattern units (10a/10b in annotated Fig. 13; 10a and 10b are adjacent cosine curves and adjacent sub-texture pattern units), 
wherein the at least one type of texture patterns (Ls1) are of curved shapes (as depicted in Fig. 13); 
wherein the sub-texture pattern unit (10a/10b) is a curved cylindrical lens (10a/10b as depicted in annotated Fig. 13) having a fixed shape, the curved cylindrical lens is of a sinusoidal curve, or an irregular curve in its length direction (y direction, as depicted in annotated Fig. 13), and the curved cylindrical lens (10a/10b) comprises a front end point (110af/110bf in annotated Fig. 13; 110af is a front end point of cosine curve 10a and 110bf is a front end of cosine curve 10b) and a rear end point (110ar/110br in annotated Fig. 13; 110ar is a rear end point of cosine curve 10a and 110br is a rear end point of cosine curve 10b) at both ends of a curve (cosine curve of 10a or 10b in annotated Fig. 13), 
a rear end (110br) of a curved cylindrical lens (10b) of two curved cylindrical lenses (10a and 10b) of neighboring two sub-texture pattern units (10a/10b) being smoothly connected to a front end (110af) of the other curved cylindrical lens (10a), said being smoothly connected refers to that curvatures of the two sub- texture pattern units (10a/10b) at an intersection are identical (as depicted in annotated Fig. 13).

Regarding claim 2, Funabashi discloses the optical element for decoration according to claim 1, wherein the optical element comprises one type of texture patterns (Ls1- as depicted in annotated Fig. 13), each of the texture patterns (Ls1-Ls4) 

Regarding claim 3, Funabashi discloses the optical element for decoration according to claim 1, wherein the optical element (11F) comprises two or more types of texture patterns (Ls1-Ls4 as depicted in annotated Fig. 13; as it is not specified if the types are different nor how and if they differ, the two or more types of patterns are the one formed in each of Ls1-Ls4), each type of the texture patterns comprising one or more types of sub-texture pattern units (10a/10b in annotated Fig. 13), and each of the texture patterns comprising one or more sub-texture pattern units (10a/10b as depicted in annotated Fig. 13).

Regarding claim 4, Funabashi discloses for decoration the optical element according to claim 1, wherein each type of the texture patterns (Ls1-Ls4) comprises two or more types of sub-texture pattern units (10a/10b in annotated Fig. 13; it is not specified if the types are different or the same, nor how and if they differ), the two or more types of sub-texture pattern units (10a/10b) being alternately or regularly connected and disposed in a texture pattern (one of Ls1-Ls4 as depicted in Fig. 13).

Regarding claim 5, Funabashi discloses the optical element for decoration according to claim 1, wherein the optical element comprises two or more types of texture patterns (patterns Ls1-Ls4; it is not specified if the types are different or the same, nor how and if they differ) disposed in a column (column in x direction in 

Regarding claim 6, Funabashi discloses the optical element for decoration according to claim 1, wherein the optical element comprises two or more types of texture patterns (patterns Ls1-Ls4; it is not specified if the types are different or the same, nor how and if they differ), the two or more types of texture patterns having at least one identical sub-texture pattern unit (10a/10b as depicted in annotated Fig. 13).

Regarding claim 7, Funabashi discloses the optical element for decoration according to claim 1, wherein one of the texture patterns (patterns Ls1-Ls4) has two or more identical sub-texture pattern units (10a/10b in annotated Fig. 13), the two or more identical sub-texture pattern units (10a/10b) being disposed consecutively (as depicted in annotated Fig. 13).

Regarding claim 19, Funabashi discloses a mobile phone cover plate (cover plate of smartphone shown in  Fig. 18a), wherein the mobile phone cover plate comprises the optical element (the optical element 13F) for decoration as claimed in claim 1.




Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funabashi as applied to claim 1 above.

Regarding claim 9, Funabashi discloses the optical element for decoration according to claim 1.
Funabashi does not explicitly disclose wherein at least one parameter of amplitudes, curvatures, widths, angles, radians, widths, and lengths, of curves of two different types of sub-texture pattern units are different.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to change the shape of the texture patterns wherein at least one parameter of amplitudes, curvatures, widths, angles, radians, widths, and lengths, of curves of two different types of sub-texture pattern units are different, in order to reduce 3D moiré, since a change in shape, absent persuasive evidence that the change in shape is significant, is generally recognized as being within the level of ordinary skill in the art. In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaule CN 101346244B Fig. 20; Wolf CN 102314096A Fig. 23 discloses an optical element with patterned curved cylindrical lenses.
Lee KR 20110004654A Fig. 5-6 discloses an electronic device case having an optical element with patterns lenses that are not limited by the shape and structure of the patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841